Citation Nr: 0700301	
Decision Date: 01/05/07    Archive Date: 01/17/07	

DOCKET NO.  05-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active military duty from May 1968 to March 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 RO decision.  The veteran 
testified before the Board in May 2006.  The Board is now 
remanding the case to the RO for additional evidentiary 
development via the Appeals Management Center (AMC) in 
Washington, D.C.

In addition, in April 2006, the veteran filed a claim for 
service connection for diabetes mellitus type II, also 
claimed as due to herbicide exposure.  As the RO does not 
appear to have had an opportunity to adjudicate this claim 
yet, the Board will refer this issue to the RO for its 
consideration in the first instance, as appropriate.  The 
Board notes that the diabetes mellitus claim involves the 
same herbicide exposure arguments.    


REMAND

The veteran seeks service connection for prostate cancer 
(including postoperative residuals) based on herbicide 
exposure incurred during service in the Republic of Korea.  
The laws and regulations governing adjudication of herbicide 
exposure-related claims for certain specified diseases, 
including prostate cancer, provide for presumptive service 
connection for veterans who served in the Republic of Vietnam 
(or contiguous waters).  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  

But the Department of Defense has acknowledged that 
herbicides were used in Korea from April 1968 through July 
1969 along an area of the Demilitarized Zone (DMZ), including 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to North of the "civilian control line."  If a 
veteran's exposure to herbicides during service in Korea can 
be sufficiently verified, then the presumptive VA laws and 
regulations of service connection for prostate cancer are 
applicable.  

Service personnel records for the veteran show that he served 
in Korea from February 2, 1969, through April 30, 1970.  
During the pendency of this appeal, the veteran has reported 
actually commencing service in Korea earlier in January 1969, 
and this statement is not inconsistent with the service 
personnel records on file.  This objective evidence places 
the veteran in Korea for a period of time overlapping the 
Department of Defense certification of herbicide use for the 
period of January-February 1969 through July 1969 (that is, a 
period of some six months).

The Department of Defense publication with respect to 
herbicide agent use in Korea during the stated period 
includes a list of specific military units subordinate to the 
2nd Infantry Division and the 3rd Brigade of the 7th Infantry 
Division.  The veteran's service personnel records indicate 
that his entire period of service in Korea was with Company 
B, 707th Maintenance Battalion, 7th Infantry Division.  
Company B of the 707th Maintenance Battalion is not one of 
the listed units in the Department of Defense Publication 
provided under the 7th Infantry Division.  

However, in written statements and sworn testimony before the 
undersigned at a hearing conducted at the RO in May 2006, the 
veteran has provided competent credible evidence that Company 
B of the 707th Maintenance Battalion was stationed on a hill 
called "Charley Block" which was within one mile of the 
DMZ, and that he and other members of his maintenance 
battalion provided maintenance support to artillery and other 
units of both the 7th and 2nd Infantry Divisions along the 
DMZ during his period of overseas service in Korea.  

The VA Adjudication Manual (M21-1) provides that if a veteran 
was assigned to a unit other than those listed by the 
Department of Defense and alleges service along the DMZ 
between April 1968 and July 1969, the Center for Unit Records 
Research (CURR) must be contacted for verification of the 
location of the veteran's unit.  The Board notes that the 
name of this records research unit has changed in the 
interim, as clarified below.  On remand, the RO should 
conduct this necessary development.  

The goals of the research request are (1) to determine the 
actual physical location of the veteran's unit (Company B, 
707th Maintenance Battalion, 7th Infantry Division) during 
the time when he was stationed with that unit; and further 
(2) to determine the types of activities and duties performed 
by members of that unit during the times identified.  The 
ultimate purpose in this research is to verify whether the 
veteran was actually exposed to herbicide agents in the 
identified relevant locations at any time during his service 
in Korea from January 1969 to July 1969.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.    As there are only four pages of 
personnel records (collocated with the 
service medical records) on file, request 
a complete copy of any and all available 
service personnel records for the veteran 
from the National Personnel Records 
Center.  

2.  Provide photo copies of the veteran's 
service personnel records, all of his 
written statements in support of his 
claim, the hearing transcript, the 
March 30, 2006, letter from DPT to the 
veteran, and a copy of this REMAND, to 
the US Army & Joint Services Records 
Research Center (JSRRC) at Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA  22135-3802.  The JSRRC is 
requested to conduct research for all 
unit records of Company B, 707th 
Maintenance Battalion, 7th Infantry 
Division, between the periods of January 
1969 through July 1969.  Any records 
which might individually identify the 
veteran should be collected, but records 
personally identifying the veteran are 
not the only records sought.  Any and all 
available records of this unit, during 
the time prescribed or in close proximity 
thereto, to include any records available 
discussing the mission and actual 
activities conducted by this unit in 
support of any and all other units, 
including any subordinate units of the 
7th or 2nd Infantry Divisions stationed 
in Korea, especially with an eye toward 
any such units which themselves were 
located at or near the DMZ, and/or "a 
strip of lane 151 miles long and up to 
350 yards wide from the fence to the 
North of the 'civilian control line.'"  
Any and all records collected or 
discovered which might be relevant to the 
question presented should be copied and 
returned to the Board, even if no 
available records actually identify the 
veteran by name.  

3.  After completing the above 
development and obtaining the formal 
response including any records provided 
by the JSRRC, readjudicate the claim for 
service connection for prostate cancer.  
If the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then, return the 
case to the Board for its review, as 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


